DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely how on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the" in “a top portion of the heat dissipation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a top portion of the heat dissipation” which seems to be missing the term “block” to read “a top portion of the heat dissipation block”.  Note that following this line in the claim, the claim begins to define “a heat dissipation block”. 
Claims 3 – 10 are rejected due to dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0352646 A1) in view of Takeuchi (US 2006/0042078 A1).


Regarding Claim 1, Yu discloses a circuit board (Fig 2-5), comprising: an open substrate (11) having a thickness (see Fig 5 showing a thickness), comprising: a substrate body (11) having a top surface (111) and a bottom surface (113); an opening (115) in the substrate body (11), wherein the opening (115) has a first sidewall (not labeled; towards the left sidewall of 115 as seen in Fig 4-5; at 117) and a second sidewall (not labeled; towards the right sidewall of 115 as seen in Fig 4-5; at 117) opposite to the first sidewall; and at least one first fixing portion (a region/portion of first sidewall adjacent to 13; note that the claim language has not defined any structural boundary of the claimed portion) and at least one second fixing portion (a region/portion of second sidewall adjacent to 13; note that the claim language has not defined any structural boundary of the claimed portion); and a heat dissipation block (13; [0030-0031]; “heat dissipation ceramic block”) directly clamped (fixed by adhesive; [0032-0033]) between the first fixing portion (a region/portion of first sidewall adjacent to 13) and the second fixing portion (a region/portion of second sidewall adjacent to 13), wherein the heat dissipation block (13) includes ceramic (Abstract; [0030-0031]; “ceramic”) or a composite material ([0031]; “silicon carbide”).
Yu does not explicitly disclose at least one first fixing portion and at least one second fixing portion extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate; and an aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate and between the open substrate and a top portion of the heat dissipation.
Takeuchi teaches of a circuit board (Fig 1-5) having an electronic device (2; [0028]), comprising: an open substrate (100; 10a-10e) having a thickness (see Fig 1-5 where 100 has a thickness), comprising: a substrate body (10a-10e) having a top surface (upper surface of 10a) and a bottom surface (lower surface of 10e); an opening (opening comprising hb, hc, hd) in the substrate body, wherein the opening has a first sidewall (left-side long sidewall of opening as seen in Fig 4B) and a second sidewall (right-side long sidewall of opening as seen in Fig 4B) opposite to the first sidewall; at least one first fixing portion (portion including t3,t5; note that the claim language has not defined any structural boundary of the claimed portion) and at least one second fixing portion (portion including t4,t6; note that the claim language has not defined any structural boundary of the claimed portion) extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate (as seen per Fig 1-5, the protrusions only occur on 10b and thus t3-t6 would have a thickness less than the total height of 100); and an aperture (annotated on the left/right side of Fig. 4B, FIRST RECESS/SECOND RECESS; gap or recess or aperture between t3 and t5 on the left and between t4 and t6 on the right side respectively of Fig 4B) on the first fixing portion and the second fixing portion along a thickness direction (as seen in Fig 4B, the thickness of the recess is the height of hb) of the open substrate and between the open substrate and a top portion (the aperture is between the substrate 100 and a top portion of 2) of the component (2); and a component (2) directly clamped ([0040-0047]; “fixation effect”; “prevent the chip component 2 from deviating from a preset position”) between the first fixing portion and the second fixing portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Yu, comprising at least one first fixing portion and at least one second fixing portion extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate; and an aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate and between the open substrate and a top portion of the component as taught by Takeuchi, in order to provide a fixation effect, prevent a jump of the component, and prevent the block from deviating from a preset position (Takeuchi, [0005,0040-0047]), such that the aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate is between the open substrate and a top portion of the heat dissipation (block).  The combination of Yu in view of Takeuchi would provide a fixed heat-dissipating block fix-mounted within an opening of a substrate. 


    PNG
    media_image1.png
    535
    815
    media_image1.png
    Greyscale

Annotated Fig 5 from Yu (US 2018/0352646 A1)

    PNG
    media_image2.png
    807
    838
    media_image2.png
    Greyscale

Annotated Fig 4B, 4C from Takeuchi (US 2006/0042078 A1)
Regarding Claim 4, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block.
	Takeuchi further teaches the circuit board (Fig 1-5) wherein the aperture (annotated FIRST RECESS/SECOND RECESS; gap or recess between t3,t5 and t4,t6 on the left and right side respectively of Fig 4) has a depth (see Fig 4).
Yu in view of Takeuchi does not explicitly teach the circuit board, wherein the aperture has a depth of about 0.2-0.5 of a thickness of the substrate body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Yu in view of Takeuchi, wherein the aperture has a depth of about 0.2-0.5 of a thickness of the substrate body, in order to provide a fixation effect and prevent deviation from a preset position (Takeuchi, [0040-0047]), and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide a fixation effect and prevent deviation of the block from a preset position.  In re Aller, 105 USPQ 233 (1955).  (Note that the Applicant’s Specification has not provided a reason for the importance nor criticality of the claimed range. See Applicant’s Specification: page 27, [0085].)

Regarding Claim 5, Yu in view of Sekine teaches the limitations of the preceding claim, including the heat dissipation block.
	Yu further teaches the circuit board (Fig 2-5) wherein the top surface of the substrate body (11) is level (see Fig 5 showing surfaces are coplanar; [0031] “thickness of the dielectric material layer 11 is approximately equal to the thickness of the heat dissipation ceramic block 13”) with a top surface of the heat dissipation block (13).

Regarding Claim 6, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block.
	Takeuchi further teaches the circuit board (Fig 1-5) wherein the first fixing portion (FIRST FIXING PORTION; area about t3,t5 at the left side of Fig 4) has a first width (width spanning from about t3 to about t5) protruding from the first sidewall, and the second fixing portion (SECOND FIXING PORTION; area about t4,t6 at the right side of Fig 4) has a second width (width spanning from about t4 to about t6) protruding from the second sidewall.
Yu does not explicitly teach the circuit board, wherein the first width and the second width are in a range of from about 0.05 mm to about 0.5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Yu in view of Takeuchi, wherein the first width and the second width are in a range of from about 0.05 mm to about 0.5 mm, in order to ensure a fixation effect (Takeuchi, [0040-0047]) and furthermore in order to provide a fixation effect and prevent deviation of the block from a preset position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955).  (Note that the Applicant’s Specification has not provided a reason for the importance nor criticality of the claimed range. See Applicant’s Specification: [0051,0054,0055,0072])
Regarding Claim 7, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block.
Takeuchi further teaches the circuit board (Fig 1-5) wherein the first fixing portion (portion including t3,t5; note that the claim language has not defined any structural boundary of the claimed portion) has at least two first protrusions (about t3, about t5) in contact (see Fig 4) with the heat dissipation block (2; heat dissipation block is already taught by Yu) and at least one first recess (gap or recess between t3 and t5 on the left side of Fig 4; annotated FIRST RECESS) located between the first protrusions and the heat dissipation block (2), and the second fixing portion (a portion including t4,t6; note that the claim language has not defined any structural boundary of the claimed portion) has at least two second protrusions (about t4, about t6) in contact with the heat dissipation block (2) and at least one second recess (gap or recess between t4 and t6 on the right side of Fig 4; annotated SECOND RECESS) located between the second protrusions and the heat dissipation block (2).

Regarding Claim 8, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block.
Takeuchi further teaches the circuit board (Fig 1-5) wherein the open substrate (10) further includes at least one third fixing portion (annotated THIRD FIXING PORTION) and at least one fourth fixing portion (annotated FOURTH FIXING PORTION) extending from the substrate body toward the opening, and the heat dissipation block (2; heat dissipation block is already taught by Yu) is clamped (see Fig 4; [0040-0047]; “fixation effect”) between the third fixing portion and the fourth fixing portion.

Regarding Claim 10, Yu in view of Takeuchi teaches the limitations of the preceding claim.
Yu further discloses the circuit board (Fig 2-5) wherein the heat dissipation block (13) is selected from one of the group consisting of aluminum silicon carbide (AISiC), tungsten copper alloy (CuW), tungsten molybdenum alloy (CuMo), silicon carbide (SiC) ([0031]; “silicon carbide”), silicon nitride (AIN), beryllia, chemical vapor deposition diamond (CVD diamond), diamond powder-doped copper, diamond powder-doped aluminum, carbon-based nano-aluminum composite material (CarbAl-N) and carbon-based nano-aluminum composite material (CarbAl-G).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0352646 A1) in view of Takeuchi (US 2006/0042078 A1) as applied to claim 1 above and further in view of Sekine (US 2012/0080221 A1).

Regarding Claim 3, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block.
Yu does not disclose the circuit board, wherein a bottom portion of the heat dissipation block is tight contact with the first fixing portion and the second fixing portion.
Note that Takeuchi states at [0043] “In this embodiment shown in FIGS. 3A to 3C, 4A to 4C, only the resin film 10b has the via hole having the protruding members t1 to t6; however, the resin films 10c, 10d can be also provided with protruding members in their via holes hc, hd. The above fixation effect can be obtained when at least one of the resin films 10b, 10c, 10d is provided with the protruding members in its via hole hb, hc, hd”.
Sekine teaches of a circuit board (Fig 6), wherein a bottom portion (portion or area or region of 13; note that the claim language has not defined any structural boundary of the claimed portion) of the heat dissipation block (13; heat dissipation block is already taught by Yu) is tight contact ([0033]; “to be fixed in the opening”; [0059]; “rigidly fix”; [0062]; “press-fit”; “brought into press contact”, “pressing force”) with a first fixing portion (annotated FIRST FIXING PORTION) and a second fixing portion (annotated SECOND FIXING PORTION).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Yu in view of Takeuchi, wherein a bottom portion of the heat dissipation block is tight contact with the first fixing portion and the second fixing portion as taught by Sekine, in order to rigidly fix an element, provide a press-fit manner of mounting an element in the substrate, reduce the considerably wide space taken around a component, while still providing thinness, high-density, stability, reproducibility, and a light electronic device design (Sekine, [0005,0018-0022,0054-0062,0066]).  The combination of Yu in view of Takeuchi and Sekine would provide a rigidly-fixed heat-dissipating block press-fit mounted within an opening of a substrate. 



    PNG
    media_image3.png
    706
    868
    media_image3.png
    Greyscale

Annotated Fig 4B, 4C from Takeuchi (US 2006/0042078 A1)



    PNG
    media_image4.png
    396
    848
    media_image4.png
    Greyscale

Annotated Fig 6B from Sekine (US 2012/0080221 A1)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0352646 A1) in view of Takeuchi (US 2006/0042078 A1) as applied to claim 1 above and further in view of Ida (US 2015/0068795 A1).

Regarding Claim 9, Yu in view of Takeuchi teaches the limitations of the preceding claim, including the heat dissipation block. 
Yu does not disclose the circuit board, wherein the opening has round corners at both ends of the first sidewall and the second sidewall.
Ida teaches of a circuit board (Fig 4) having an electronic device (2; [0028]), comprising: an open substrate (13), comprising: an opening (11a; [0059]), wherein the opening (11a) has a first sidewall (see Fig 4 at left side wall of 11a), a second sidewall (see Fig 4 at right side wall of 11a) opposite to the first sidewall, and round corners (at 14) at both ends (upper and lower corners as seen in Fig 4) of the first sidewall and the second sidewall; a substrate body (13) surrounding (see Fig 4) the opening (11a); wherein the electronic device (2) is clamped (fixed/held/fastened; [0051,0067]; “fixed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Yu in view of Takeuchi, wherein the opening has round corners at both ends of the first sidewall and the second sidewall as taught by Ida, in order to ensure some clearance at corners of a component, to easily perform mounting and storing, to allow for efficient filling of cavity, to improve workability, increase density, while preventing an increase in overall size (Ida, [0033-0038,0082-0085]).  The combination of Yu in view of Takeuchi and Ida would provide a fixed heat-dissipating block mounted within an opening of a substrate, which is easier to mount and would allow the adhesive of Yu to efficiently flow into the opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896